We do not know what sort of a case was disclosed by the evidence, but we can see that the warrant ought to have been quashed on defendants' motion, on the ground that it or the affidavit alleged no threat, fact, or circumstance from which the court could determine whether the "fear" of the prosecutor was well founded or not, nor for which the prosecutor if swearing falsely could be prosecuted. (539) There being no charge against the defendants, of course they could not be taxed with the costs.
Error. Let this be certified and the proceedings quashed below.
PER CURIAM.                                          Reversed.
Cited: S. v. Goram, 83 N.C. 665. *Page 363